The plaintiff claims a tract of land containing 40 acres, in Caddo parish, and six lots in the town of Odessa, in that parish. *Page 778 
The suit is founded upon a deed signed by the defendant, J.H.M. Thomas, to the plaintiff bank, dated the 11th of January, 1908, in which deed the price was said to be $2,000 cash, with this right of redemption, viz.: "It is understood and agreed that if this amount or such part thereof as is due on January 1, 1909, is taken up this deed is to be made back to me, otherwise to be in full force and effect." This suit was filed on the 31st of July, 1926; that is, more than seventeen and a half years after the time for redemption had expired, and more than eighteen and a half years subsequent to the date of the deed. As Thomas had remained continuously in possession of the property during all of that time, and as the true consideration for the sale was not $2,000 cash, but a past-due debt of $2,000 which Thomas owed the bank when he signed the deed, he pleaded that the transaction was not in fact a sale, but only a pignorative contract, to secure the payment of the debt. The district court sustained the defense and rejected the plaintiff's demand. On appeal, this court remanded the case for the introduction of additional evidence as to whether the possession of the property by Thomas was as owner, or as lessee, agent, manager or custodian for the bank. See First National Bank v. Thomas, 168 La. 482, 122 So. 589. The district judge heard the additional evidence and again decided in favor of the defendant. The bank again appealed, and, on the original hearing of this appeal, we reversed the judgment, being of the opinion that the defendant's possession of the property, after expiration of the time for redemption, was, first, as lessee of the bank, and, afterwards, by sufferance, or as custodian for the bank.
In remanding the case for the introduction of additional evidence on the question of the capacity in which Thomas remained in possession *Page 779 
of the property, we said that, unless it should be established that his possession was as the bank's agent, lessee, manager or custodian, the judgment rejecting the bank's demand would have to be affirmed. The law of the case was thereby settled, and the only remaining question was the question of fact, whether the possession which Thomas retained was as owner of the property, or as agent or lessee of the bank; which question the district court has twice decided in favor of Thomas.
In the opinion heretofore rendered in this case, we applied the doctrine announced in Marbury v. Colbert, 105 La. 476, 29 So. 871, 872:
"Hence we hold that redeemable sales of immovable property,unaccompanied by the delivery of the thing sold, will be considered, as between the parties, in the absence of evidence to the contrary, as mere contracts of security, and either party to the contract is at liberty to maintain this position.
"A sale which stipulates the equity of redemption — vente a remere — passes title to the purchaser, but to this end it is necessary that the vendee should give a real and reasonably adequate consideration, and take actual possession of the property, or else that such explanation be forthcoming, when required, of the continued possession of the vendor as excludes the idea of his still existing ownership."
That doctrine was affirmed in Latiolais v. Breaux,154 La. 1009, 98 So. 620, 621, where it was said:
"Hence the one test by which to determine whether a contract evidences a real sale with right of redemption, or a mere contract of security, has ever since been whether the purchaser has gone into actual possession. See Caldwell v. Trezevant,111 La. 410, *Page 780
35 So. 619; Bonnette v. Wise, 111 La. 855, 35 So. 953; Leger v. Leger, 118 La. 322, 42 So. 951; Eames v. Woodson, 120 La. 1031, 46 So. 13; Rion v. Reeves, 122 La. 650, 48 So. 138; Butler v. Marston, 145 La. 41, 81 So. 749.
"We think the rule, as thus stated, and as adhered to by this court, is sound in law, simple of comprehension, and easy of application. It avoids the necessity of attempting to reconcile the always conflicting testimony of the parties, where perchance each may be telling the truth as to his own intentions; and thus leaves the contract to be interpreted by facts readily proved and in accordance with the well-settled rule of law that a contract is to be interpreted according to the manner in which the parties themselves have executed it. C.C. art. 1956."
The only witnesses who testified with regard to the understanding between Thomas and the bank, or who knew anything about it, were Thomas himself and J.G. King, ex-president of the bank. King gave no better testimony for the bank on the second trial than he had given on the first trial. He said that Thomas had paid $200 as rent for the first year after the expiration of the right of redemption, and had given a note for an amount exceeding $600 for the past-due rent for the next three years. Thomas denied that he had ever paid any rent. He had been paying 10 per cent. interest per annum on the loan of $2,000, and if he paid $200 at the end of the redemption period, it might well have been intended as interest on the debt. In our original opinion rendered on the present appeal, we expressed the belief that a note for $700 found in the record was the note which King had referred to as having been given to represent past-due rent; but after a more careful examination of the record we find that this $700 note was one of five such notes which King had requested Thomas *Page 781 
to sign, and for which King proposed, on March 19, 1912, to transfer the property to Thomas; which proposition was never accepted by Thomas. From that day until this suit was filed — for a period exceeding fourteen years and four months — the bank made no claim of ownership of the property, or protest against Thomas' remaining in possession without paying any rent.
After a more thorough examination of the evidence in this case we do not find any more reason now for reversing the judgment of the district court on the question of fact presented than there was on the first appeal.
The judgment appealed from is affirmed.
BRUNOT, J., dissents.